Exhibit 10.15


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of February 24, 2017 (this
“Agreement”) is entered into among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto, and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer, have entered into
that certain Credit Agreement dated as of October 23, 2014 (as amended or
otherwise modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.     Amendments. The Credit Agreement is hereby amended as follows:


(a)     The following defined terms are hereby added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Earn-Out Amount” means, for any fiscal year, the Earn-Out Amount (as defined in
the RushCard Acquisition Agreement in effect on the Fourth Amendment Effective
Date) for such fiscal year, which for purposes of this definition shall be
determined without giving effect to any payments in respect of any Earn-Out
Prepayment Amount (as defined in the RushCard Acquisition Agreement in effect on
the Fourth Amendment Effective Date) made during such fiscal year; provided,
that, for purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
the aggregate amount of any Earn-Out Amount included pursuant to clause (g) of
the definition of Consolidated Fixed Charges shall not exceed $4,000,000.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution




--------------------------------------------------------------------------------

Exhibit 10.15


established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Fourth Amendment Effective Date” means February 24, 2017.


“Green Dot Bank Dividend” means that certain one-time dividend made following
the Fourth Amendment Effective Date by Green Dot Bank to the Borrower (it being
understood that the Borrower shall be required to promptly upon receipt of such
dividend deliver to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying as to the amount of such dividend).


“Qualified ERO” means any electronic return originator that is a bona fide
customer of the Borrower or any Non-Bank Subsidiary.


“RushCard Acquisition” means the acquisition, directly or indirectly, of UniRush
by the Borrower pursuant to and in accordance with the RushCard Acquisition
Agreement.


“RushCard Acquisition Agreement” means that certain Equity Purchase Agreement,
dated as of January 25, 2017, by and among Empowerment Ventures, LLC, a Delaware
limited liability company, UniRush and the Borrower.


“RushCard Acquisition Seller Note” means that certain Promissory Note issued by
the Borrower in favor of Empowerment Ventures, LLC, a Delaware limited liability
company, in connection with the RushCard Acquisition and evidencing Indebtedness
in an aggregate principal amount not to exceed $75,000,000.


“UniRush” means UniRush, LLC, a Delaware limited liability company.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)     The definition of “Consolidated Fixed Charges” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:






--------------------------------------------------------------------------------

Exhibit 10.15


“Consolidated Fixed Charges” means, for any period of four (4) consecutive
fiscal quarters, for the Borrower and its Non-Bank Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Cash Taxes
for such period plus (b) the cash portion of Consolidated Interest Charges for
such period plus (c) Consolidated Scheduled Funded Debt Payments for such period
plus (d) the aggregate amount of cash Restricted Payments made during such
period to Persons other than the Borrower or a Subsidiary pursuant to Section
8.06(a), plus (e) without duplication of clause (a), the aggregate amount of
cash Restricted Payments made by the Borrower during such period pursuant to
Section 8.06(c), plus (f) the aggregate amount of cash Restricted Payments made
by the Borrower during such period pursuant to Section 8.06(g) (other than any
share repurchase made by the Borrower after September 1, 2015), plus (g) the
aggregate amount of all payments made in cash during such period in respect of
any Earn-Out Amount, all as determined in accordance with GAAP. Notwithstanding
the foregoing, for any calculation of Consolidated Fixed Charges occurring prior
to the one-year anniversary of the Closing Date, actual cash Consolidated
Interest Charges from the Closing Date through the applicable fiscal quarter end
shall be annualized for purposes of calculating the cash portion of Consolidated
Interest Charges for the relevant calculation period of four fiscal quarters.


(c)     The second sentence in the definition of “Consolidated Scheduled Funded
Debt Payments” in Section 1.01 of the Credit Agreement is hereby amended to read
as follows:


For purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include the Attributable
Indebtedness in respect of Capital Leases, Securitization Transactions and
Synthetic Leases, (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05, and (d) shall not include the
scheduled payment owing at maturity under the RushCard Acquisition Seller Note.


(d)     Clause (d) in the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is amended by deleting the “or” immediately before clause
(d)(ii) and adding a new clause (d)(iii) to read as follows:


or (iii) become the subject of a Bail-In Action


(e)     The phrase “arranged by federal funds brokers on such day” is hereby
deleted from the definition of “Federal Funds Rate” in Section 1.01 of the
Credit Agreement.


(f)     The definition of “MLPFS” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and joint book runner.


(g)     Clause (d)(iii) of the definition of “Permitted Acquisition” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:




--------------------------------------------------------------------------------

Exhibit 10.15




(iii) the Loan Parties have Liquidity of at least $75,000,000 (or, in the case
of the RushCard Acquisition, the Loan Parties have Liquidity of at least
$50,000,000), and with respect to any Permitted Acquisition in excess of
$2,500,000 individually or $10,000,000 in the aggregate with all other Permitted
Acquisitions in such fiscal year, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating compliance
with this clause (d),


(h)     The phrase “No reallocation hereunder” in Section 2.15(a)(iv) of the
Credit Agreement is hereby amended to read “Subject to Section 11.20, no
reallocation hereunder”.


(i)     A new Section 6.26 is hereby added to the Credit Agreement to read as
follows:


6.26     EEA Financial Institutions.


No Loan Party is an EEA Financial Institution.


(j)     Section 8.02 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (l) thereof, (ii) deleting the “.” at the end of
clause (m) thereof and replacing it with “; and”, and (iii) inserting a new
clause (n) to read as follows:


(n) advances made by the Borrower to financial institutions (or affiliates
thereof) to consummate share repurchases permitted pursuant to Section 8.06(g)
in connection with accelerated share repurchase programs.


(k)     Section 8.03 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (k) thereof, (ii) deleting the “.” at the end of
clause (l) thereof and replacing it with “; and”, and (iii) inserting a new
clause (m) to read as follows:


(m) contingent obligations (for the avoidance of doubt, excluding any
Indebtedness for borrowed money) owing by the Borrower to financial institutions
(or affiliates thereof) under Swap Contracts entered into to consummate share
repurchases permitted pursuant to Section 8.06(g) in connection with accelerated
share repurchase programs.


(l)     Section 8.06(g) of the Credit Agreement is hereby amended to read as
follows:


(g) the Borrower may make any other Restricted Payment; provided, that, (x) no
Default or Event of Default shall have occurred and be continuing at the time of
such Restricted Payment or would result therefrom, (y) if such Restricted
Payment is a share repurchase, the aggregate amount of such share repurchase,
when taken together with the aggregate amount of all share repurchases
consummated by the Borrower in the fiscal year in which such share repurchase is
to be made, shall not exceed (A) $60,000,000, for the fiscal year ending
December 31, 2016, (B) an amount equal to the lesser of (1) the amount of the
Green Dot Bank Dividend, and (2) $50,000,000, for the fiscal year ending
December 31, 2017, and (C) $50,000,000, for any fiscal year ending thereafter
and (z) upon giving effect to such Restricted Payment on a Pro Forma Basis, (A)
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter end for which the Borrower
was required to deliver financial statements pursuant to Section 7.01(a) or (b),
(B) the Consolidated Leverage Ratio is less than or equal to 1.50




--------------------------------------------------------------------------------

Exhibit 10.15


to 1.0 (provided, however, that, the requirement of this clause (g)(z)(B) shall
not apply with respect to any share repurchase consummated during the fiscal
year ending December 31, 2017 to the extent such share repurchase is permitted
pursuant to clause (g)(y)(B) above and the last proviso of this clause (g)) and
(C) the Loan Parties have Liquidity of at least $75,000,000 (or, in the case of
any share repurchase consummated during the fiscal year ending December 31, 2017
that is permitted pursuant to clause (g)(y)(B) above and the last proviso of
this clause (g), the Loan Parties have Liquidity of at least $50,000,000), and,
with respect to any such Restricted Payment in excess of $2,500,000 individually
or $10,000,000 in the aggregate with all other such Restricted Payments made in
any fiscal year, the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating compliance with this clause (z);
provided, further, that, the Borrower shall not make any share repurchases
during the fiscal year ending December 31, 2017 unless and until the Borrower
shall have received the Green Dot Bank Dividend and delivered to the
Administrative Agent the certificate required by the definition of “Green Dot
Bank Dividend” set forth in Section 1.01.


(m)     Section 8.07(b) of the Credit Agreement is hereby amended to read as
follows:


(b)     With respect to each Bank Subsidiary, (i) engage in any material line of
business substantially different from Green Dot Bank’s banking business on the
Closing Date, the primary purpose of which is the facilitation of the Borrower’s
prepaid card business and activities incidental or ancillary thereto (it being
understood that a Bank Subsidiary may engage in secured credit card lending to
the extent permitted by clause (ii) of this Section 8.07(b)), (ii) make or hold
any Investments other than (x) loans of Green Dot Bank in existence as of the
Closing Date (it being understood that such loans shall continue until maturity
thereof), loans and Investments made under the Community Reinvestment Act, other
local and personal loans within Green Dot Bank’s community consistent with past
practice and loans and other extensions of credit made in connection with Green
Dot Bank’s secured credit card program; provided, that, all such loans,
extensions of credit and other Investments under this clause (x) shall not
exceed $12,000,000 in the aggregate at any time outstanding, (y) loans made by
Green Dot Bank to any Qualified ERO in the ordinary course of business;
provided, that, as of any date of determination, the aggregate outstanding
amount of all such loans made in reliance on this clause (y) shall not exceed
the greater of (A) $71,000,000 and (B) ten percent (10%) of the total assets (as
determined in accordance with GAAP) of Green Dot Bank determined as of the most
recently ended fiscal quarter on or prior to such date of determination and (z)
Investments held in the form of cash or Cash Equivalents and other customary
highly liquid bank Investments of cash in the ordinary course of business, (iii)
consummate any Acquisition or (iv) create, incur, assume of suffer to exist any
Indebtedness outside of the ordinary course of business (including, for the
avoidance of doubt, any bank credit facility or capital markets Indebtedness).


(n)     A new Section 11.20 is hereby added to the Credit Agreement to read as
follows:


11.20     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary




--------------------------------------------------------------------------------

Exhibit 10.15


in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
Lender or L/C Issuer that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


2.     Conditions Precedent. This Agreement shall be effective upon satisfaction
of the
following conditions precedent:


(a)     receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Required Lenders, and the
Administrative Agent; and


(b)     receipt by the Administrative Agent, on behalf of each Lender consenting
to this Agreement on or before 5:00 p.m. Eastern time on February 24, 2017, an
amendment fee equal to ten basis points (0.10%) times the sum of (i) the amount
of the Revolving Commitment of such Lender as of the date hereof plus (ii) the
aggregate principal amount of the Term Loan held by such Lender outstanding as
of the date hereof.


3.     Miscellaneous.


(a)     The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.


(b)     Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that




--------------------------------------------------------------------------------

Exhibit 10.15


this Agreement and all documents executed in connection herewith do not operate
to reduce or discharge its obligations under the Credit Agreement or the other
Loan Documents.


(c)     The Borrower and the Guarantors hereby represent and warrant as follows:


(i) Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.


(ii) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(iii) No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.


(d)     The Loan Parties represent and warrant to the Lenders that (i) after
giving effect to this Agreement, the representations and warranties of the
Borrower and each other Loan Party contained in Article VI of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection therewith, are true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and (ii) after
giving effect to this Agreement, no event has occurred and is continuing which
constitutes a Default or an Event of Default.


(e)     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


(f)     THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as
of the date first above written.


BORROWER:
GREEN DOT CORPORATION,

a Delaware corporation
By: /s/ Steven W. Streit                
Name: Steven W. Streit
Title: CEO    
GUARANTORS:
SBBT HOLDINGS, LLC,

a Delaware limited liability company
By:
Green Dot Corporation, a Delaware corporation, its sole member

By: /s/ Steven W. Streit            
Name: Steven W. Streit
Title: CEO    
INSIGHT CARD SERVICES, LLC,
an Alabama limited liability company
By:
Green Dot Corporation, a Delaware corporation, its sole member

By: /s/ Steven W. Streit            
Name: Steven W. Streit
Title: CEO




--------------------------------------------------------------------------------




SANTA BARBARA TAX PRODUCTS GROUP, LLC,a Delaware limited liability company
By:
SBBT Holdings, LLC, a Delaware limited liability company, its sole member

By:
Green Dot Corporation, a Delaware corporation, its sole member

By: /s/ Steven W. Streit            
Name: Steven W. Streit
Title: CEO
SD FINANCIAL SERVICES, LLC (f/k/a TPG FINANCIAL SERVICES, LLC),
a Delaware limited liability company
By:
SBBT Holdings, LLC, a Delaware limited liability company, its sole member

By:
Green Dot Corporation, a Delaware corporation, its sole member

By: /s/ Steven W. Streit            
Name: Steven W. Streit
Title: CEO    
ACHIEVE FINANCIAL SERVICES, LLC,
a Delaware limited liability company
By:
Green Dot Corporation, a Delaware corporation, its sole member

By: /s/ Steven W. Streit            
Name: Steven W. Streit
Title: CEO






--------------------------------------------------------------------------------




ACCOUNTNOW, LLC.,
a Delaware corporation
By: GREEN DOT CORPORATION
a Delaware Corporation, its sole member
By: /s/ Steven W. Streit    
Name:    Steven W. Streit
Title: CEO        
ACCOUNTNOW SERVICES, INC.,
a Delaware corporation
By: /s/ David J. Petrini    
Name:    David J. Petrini
Title: President
READY FINANCIAL GROUP, INC.,
an Idaho corporation
By: /s/ David J. Petrini    
Name:    David J. Petrini
Title: President


NATIONAL CONSUMER CREDIT CORPORATION,
a Delaware corporation
By: /s/ David J. Petrini    
Name:    David J. Petrini
Title: President


READYNOW MOBILE, INC.,
a Delaware corporation
By: /s/ David J. Petrini    
Name:    David J. Petrini
Title: President






--------------------------------------------------------------------------------




NFSE LLC,
a Delaware limited liability company
By:
AccountNow, LLC., its sole member

By:
GREEN DOT CORPORATION, its sole manager

By: /s/ Steven W. Streit            
Name: Steven W. Streit
Title: CEO
NFINANSE PAYMENTS INC.,
a Nevada corporation
By: /s/ David J. Petrini        
Name:    David J. Petrini
Title: President    
NEXT ESTATE COMMUNICATIONS, INC.,
a Delaware corporation
By: /s/ Steven Streit        
Name: Steven Streit
Title: CEO    














--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:                BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Christine Trotter        
Name: Christine Trotter
Title: Assistant Vice President












LENDERS:
BANK OF AMERICA, N.A.,

as a Lender
By: /s/ Tasneem A. Ebrahim        
Name: Tasneem A. Ebrahim
Title: Senior Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Jeremy Schultz        
Name: Jeremy Schultz
Title: Managing Director
SILICON VALLEY BANK,
as a Lender
By: /s/ Raj Morey        
Name: Raj Morey
Title: Director




--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender
By: /s/ Marina Donskaya        
Name: Marina Donskaya
Title: Vice President and Director
CITIZENS BANK, N.A.,
as a Lender
By: /s/ Darran Wee        
Name: Darran Wee
Title: Senior Vice President


MANUFACTURERS BANK,
as a Lender
By: /s/ Dirk Price
Name: Dirk Price
Title: Vice President


